Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on July 08, 2021 is acknowledged and has been entered. Claims 1, 3 and 5-13 have been amended. Claims 1-13 are pending and under examination in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 20306545.3, filed on December 11, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 01, 2021 and April 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 11-12 are objected to because of the following informalities:  
In line 15 of claims 1 and 11, the limitation “its ABR logic” will read as “the ABR logic.”
Claim 12 recites the limitation “said program” in line 3.  It is unclear to the examiner if the limitation “said program” refers to the limitation “Computer program product” as recited in line 1. For examination purpose, “said program” will read as “said computer program product.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “A device” in line 1. However, claim 11 recites that “the client device” comprises a processing unit implementing steps (a) to (d). It is unclear to the examiner what implementation is claimed for the limitation “A device” in claim 11. The limitation “A device” renders the scope of the claim indefinite. For examination purpose, “A device” in line 1 will read as “A client device.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed towards software per se, which is not one of the four statutory categories of patent eligible subject matter.
Claim 12 is directed towards “Computer program product …” for which both the claim and the applicant’s specification do not recite any structural element. Therefore the limitation “Computer program product” may be entirely embodied by software and is directed towards non-statutory subject matter.
Claims 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed towards signals per se, which is not one of the four statutory categories of patent eligible subject matter.
Claim 13 is directed towards “A computer-readable medium …”. Applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the claim as a whole covers a transitory signals, which does not fall within the definition of a process, machine, manufacture, or composition of matter (see, e.g., In re Nuijten, Fed. Cir. Sept. 20, 2007) (slip. Op. at 18) ("A transitory, propagating signal ... is not a process, machine, manufacture, or composition of matter. Thus, such a signal cannot be patentable subject matter."). 
	A computer readable medium typically covers forms of non-transitory tangible media and transitory mediums which are in form of propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01.
	In effort to assist the patent community, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Gopalakrishnan et al. (U.S. Pub. No. US 2015/0172352 A1), herein referred to as Vijay, in view of Zhu et al. (U.S. Patent No. US 10,742,706 B1), herein referred to as Zhu.
In regard to claim 1, Vijay teaches a method for playing on a player of a client device (e.g. an application 108 in device 102 – para. [0017]) a content streamed in a network (e.g. a media content item 170 – para. [0017]) comprising a peer-to-peer network of client devices (e.g. peer devices in a peer-to-peer network – para. [0012]), said content consisting of a sequence of segments available in a plurality of quality levels (e.g. the media content item 170 consisting of segments corresponding to various bit-rate – para. [0016], [0017]), the player being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate (e.g. selecting various bit-rate segments based on configured threshold bit-rate – para. [0029]), according to an Adaptive BitRate, ABR, logic of the player (e.g. an adaptive bit-rate approach – para. [0012]); the client device comprising a first buffer (M1) for storing segments in a format adapted for transferring within the network (e.g. a buffer 110 in device 102 storing segments 172 and 174 – para. [0017]), the method being characterized in that it comprises performing by a processing unit of the client device (FIG. 1; FIG. 2; “… an adaptive bit-rate approach may be combined with peer-to-peer delivery by providing different swarms of peer devices that correspond to each playback bit-rate of a media content item …” – para. [0012]; “… The device 102 includes a processor 104 coupled to a memory 106 and coupled to a buffer 110. The memory 106 may include processor-executable instructions 108. The memory 106 may include at least a portion of a media content item (e.g., the first media content item 170) … The first media content item 170 may be divided into a plurality of chunks (or segments). For example, the plurality of chunks may include a first chunk 172 and may include a second chunk 174 …” – para. [0017]; “… The device 102 may select a particular group of the first group 140 and the second group 142 based on a bit-rate associated with the particular group corresponding to the threshold bit-rate 120 …” – para. [0029]): 
	(a) receiving from the player a request for a current segment at a first quality level (FIG. 1; FIG. 2; “… The device 102 may send a request to a first device of the selected group to request a chunk of the first media content item 170 corresponding to the first bit-rate …” – para. [0031]; “… In response to the first request 130, the device 162 may send the first chunk 172 to the device 102. Chunks of the first media content item 170 may be placed in the buffer 110 prior to display to prevent playback interruptions …” – para. [0032]); 
	(b) determining, as a function of at least one parameter representative of a capacity of said peer-to-peer network, a second quality level (e.g. determining a lower threshold bit-rate level based on the peer-to-peer network bandwidth; FIG. 1; FIG. 2; “… A device may dynamically adjust a playback bit-rate of a media content item based on changes in available bandwidth … when the number of buffered chunks is lower than a second threshold, indicating lower bandwidth availability, the device may request chunks corresponding to a lower playback bit-rate from a peer device of a swarm …” – para. [0012]; “… The device 102 may modify the threshold bit-rate 120 based on a number of chunks in the buffer 110 … the device 102 may decrease the threshold bit-rate 120 based on determining that fewer than another threshold number of chunks (e.g., the second threshold number of buffered chunks 186) are in the buffer 110 …” – para. [0033]; “… if the threshold bit-rate 120 is modified after receiving the first chunk 172, the device 102 may select a second group (e.g., the second group 142) based on the modified threshold bit-rate 120 …” – para. [0036]); 
	Vijay does not explicitly teach, but Zhu teaches (c) estimating an optimal response delay (e.g. a time period 636 to delay transmission of data portion - col. 25, ll. 46-59) such that providing the requested current segment at expiration of said optimal response delay will cause the player to request according to the ABR logic a next segment at said second quality level, as a function of a model predicting the ABR logic of the player (e.g. delaying data portion transmission causes the client device to calculate the streaming bitrate based on the average content retrieval speed; FIG. 6; “… As illustrated in FIG. 6, the data traffic stabilizer 614 permits transmission of most 634 of the first portion and the second portion of the content data set to the client consumption device 604 while holding transmission of a remaining portion 638 of the first portion and the second portion of the content data set. The data traffic stabilizer 614 calculates a timer period 636 by which to delay transmission of the remaining portion 638 to the client consumption device 604 such that the client consumption device 604 calculates the streaming bitrate commensurate with the average content retrieval speed for streaming the subsequent portions of the content data set …” – col. 25, ll. 46-59); 
	(d) providing the requested current segment from the first buffer (M1) at the expiration of said estimated optimal response delay (FIG. 6; “… After the time period 636, the data traffic stabilizer 614 permits transmission of the remaining portion 638 to the client consumption device 604 …” – col. 25, ll. 46-59).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijay in view of Zhu in order to incorporate a method to delay transmission of data portion to a client in order to cause the client requesting the next data portion at a different bitrate quality level as disclosed by Zhu. One of ordinary skilled in the art would have been motivated because such incorporation would help to control the traffic pattern for the client device (Zhu, col. 27, ll. 39-46).
In regard to claim 2, Vijay teaches wherein said ABR logic of the player is defined by a first function of said at least one parameter representative of a segment reception rate, said model approximating the first function (e.g. determining the adaptive requests of various bit-rate segments based on the configured threshold bit-rate; “… The device 102 may identify a plurality of groups (e.g., the first group 140 and the second group 142) associated with different bit-rates ( e.g., 250 Kbps, 500 Kbps, 750 Kbps, 1000 Kbps) of the first media content item 170 …” – para. [0024]; “… The device 102 may select a particular group of the first group 140 and the second group 142 based on a bit-rate associated with the particular group corresponding to the threshold bit-rate 120 …” – para. [0029]).
In regard to claim 3, Vijay teaches wherein the client device further comprises a second buffer (M2) (e.g. the memory 106 – para. [0037]) for storing segments in a format adapted for being played by the player, said current segment being provided at step (c) to said second buffer (M2) (e.g. storing the content chunks in the memory to display the content chunks; FIG. 1; FIG. 2; “… The device 102 may place the second chunk 174 in the buffer 110. The device 102 may also store the first chunk 172, the second chunk 174, or both, in the memory 106. The device 102 may initiate display of the first chunk 172, the second chunk 174, or both. In a particular embodiment, the first request 130 may include a playback deadline associated with display of the first chunk 172. The playback deadline may indicate a time at which the device 102 expects to initiate display of the first chunk 172 …” – para. [0037]).
In regard to claim 4, Vijay teaches wherein said parameter representative of a segment reception rate is chosen among a buffer level of the second buffer (M2) and a bandwidth (“… A device may dynamically adjust a playback bit-rate of a media content item based on changes in available bandwidth … the device may determine the available bandwidth based on a number of buffered chunks … when the number of buffered chunks is lower than a second threshold, indicating lower bandwidth availability, the device may request chunks corresponding to a lower playback bit-rate from a peer device of a swarm …” – para. [0012]).
In regard to claim 5, Vijay teaches wherein said ABR logic of the player is a slave ABR logic (e.g. determining the chunks bit-rate level based on available network bandwidth – para. [0012]), step (b) being performed according to a master ABR logic (e.g. determining the chunks bit-rate level based on the peer-to-peer network bandwidth; FIG. 1; FIG. 2; “… A device may dynamically adjust a playback bit-rate of a media content item based on changes in available bandwidth … when the number of buffered chunks is lower than a second threshold, indicating lower bandwidth availability, the device may request chunks corresponding to a lower playback bit-rate from a peer device of a swarm …” – para. [0012]; “… The device 102 may modify the threshold bit-rate 120 based on a number of chunks in the buffer 110 … the device 102 may decrease the threshold bit-rate 120 based on determining that fewer than another threshold number of chunks (e.g., the second threshold number of buffered chunks 186) are in the buffer 110 …” – para. [0033]).
In regard to claim 6, Vijay teaches wherein said master ABR logic chooses the quality level of the segments as a function of both said at least one parameter representative of a segment reception rate and said at least one parameter representative of a capacity of said peer-to-peer network (e.g. determining the chunks bit-rate level based on the configured threshold bit-rate and the peer-to-peer network bandwidth; FIG. 1; FIG. 2; “… A device may dynamically adjust a playback bit-rate of a media content item based on changes in available bandwidth … when the number of buffered chunks is lower than a second threshold, indicating lower bandwidth availability, the device may request chunks corresponding to a lower playback bit-rate from a peer device of a swarm …” – para. [0012]; “… The device 102 may modify the threshold bit-rate 120 based on a number of chunks in the buffer 110 … the device 102 may decrease the threshold bit-rate 120 based on determining that fewer than another threshold number of chunks (e.g., the second threshold number of buffered chunks 186) are in the buffer 110 …” – para. [0033]).
In regard to claim 7, Vijay teaches wherein said parameter representative of a capacity of said peer-to-peer network is chosen among a transfer speed of the peer-to-peer network (e.g. the available peer-to-peer network bandwidth – para. [0012]), a segment availability, a rate of segment fetching, and a stability of the client devices (FIG.1; FIG. 2; “… A device may dynamically adjust a playback bit-rate of a media content item based on changes in available bandwidth … when the number of buffered chunks is lower than a second threshold, indicating lower bandwidth availability, the device may request chunks corresponding to a lower playback bit-rate from a peer device of a swarm …” – para. [0012]).
In regard to claim 10, Vijay teaches comprising a further step (e) of verifying that a request for the next segment at the second quality level is received from the player (FIG. 1; FIG. 2; “… Alternatively, if the threshold bit-rate 120 is modified after receiving the first chunk 172, the device 102 may select a second group (e.g., the second group 142) based on the modified threshold bit-rate 120 … the device 102 may send, via the peer-to-peer session 158, a second request 132 to the device 168 … the second request 132 may indicate the second bit-rate associated with the second group 142. The device 102 may receive the second chunk 17 4 from the device 168 …” – para. [0036]).
Claim 11 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Specifically, Vijay teaches a client device (e.g. a device 102 – para. [0017]) for playing on a player (e.g. an application 108 in device 102 – para. [0017]) a content streamed in a network (e.g. a media content item 170 – para. [0017]) comprising a peer-to-peer network of client devices (e.g. peer devices in a peer-to-peer network – para. [0012]).
In regard to claim 12, Vijay in view of Zhu teach computer program product comprising code instructions to execute a method according to claim 1 for playing on a player of a client device a content streamed in a network, when said computer program product is executed on a computer (Vijay teaches a computer program product: “… The computer system 700 may be operable to support embodiments of computer-implemented methods, computer program products, and system components as illustrated in FIGS. 1-6 …” – para. [0080]; Vijay in view of Zhu teach the code instructions to execute a method according to claim 1).
In regard to claim 13, Vijay in view of Zhu teach a computer-readable medium, on which is stored a computer program product comprising code instructions for executing a method according to claim 1 for playing on a player of a client device a content streamed in a network (Vijay teaches a computer-readable medium on which is stored a computer program product: “… The computer system 700 may be operable to support embodiments of computer-implemented methods, computer program products, and system components as illustrated in FIGS. 1-6 …” – para. [0080]; “… as depicted in FIG. 7, the disk drive unit 716 may include a tangible computer-readable storage device 722 in which one or more sets of instructions 108, e.g. software, may be embedded …” – para. [0085]; Vijay in view of Zhu teach the code instructions to execute a method according to claim 1).
Claims 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Vijay Gopalakrishnan et al. (U.S. Pub. No. US 2015/0172352 A1), herein referred to as Vijay, in view of Zhu et al. (U.S. Patent No. US 10,742,706 B1), herein referred to as Zhu, and in further view of Roverso et al. (U.S. Pub. No. US 2015/0120952 A1), herein referred to as Roverso.
In regard to claim 8, Vijay in view of Zhu do not explicitly teach, but Roverso teaches comprising before step (d), if said next segment is not present at said second quality level in the first buffer (M1), fetching said next segment at said second quality level from the network (“… upon a content segment request from a player running on a peer device, such as for instance a media player running on a tablet, the PLS agent tries to timely retrieve the data requested from other peers in the overlay. However, if a segment cannot be retrieved from any other peer on time, the PLS agent will attempt to download the segment from the source of the stream, i.e. a streaming server or a hardware CDN …” – para. [0041]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijay in view of Zhu and further in view of Roverso in order to incorporate a method to retrieve the segment from the source of the stream if the segment is not available locally as disclosed by Roverso. One of ordinary skilled in the art would have been motivated because such incorporation would guarantee a desired level of Quality of Experience  (Roverso, para. [0041]).
In regard to claim 9, Vijay in view of Zhu do not explicitly teach, but Roverso teaches wherein, said next segment at said second quality level is at least partially fetched directly from a content server of the network (“… upon a content segment request from a player running on a peer device, such as for instance a media player running on a tablet, the PLS agent tries to timely retrieve the data requested from other peers in the overlay. However, if a segment cannot be retrieved from any other peer on time, the PLS agent will attempt to download the segment from the source of the stream, i.e. a streaming server or a hardware CDN …” – para. [0041]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vijay in view of Zhu and further in view of Roverso in order to incorporate a method to retrieve the segment from the source of the stream if the segment is not available locally as disclosed by Roverso. One of ordinary skilled in the art would have been motivated because such incorporation would guarantee a desired level of Quality of Experience  (Roverso, para. [0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips et al., US 2016/0366202 A1. This reference discloses that a segmented media content is delivered in an ABR network and bitrates of a manifest file may be selectively modified or removed based on a client device’s video buffer characteristics (Phillips, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448